     Case 2:20-cv-00888-JAD-BNW Document 24 Filed 08/18/20 Page 1 of 9



   E. LEIF REID, Bar No. 5750
 1 LEWIS ROCA ROTHGERBER CHRISTIE LLP

 2 One East Liberty Street, Suite 300
   Reno, Nevada 89501-2128
 3 Tel: 775.823.2900
   Fax: 775.823.2929
 4 lreid@lrrc.com

 5 Attorneys for Defendant Skillz Inc.

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10 ALYSSA BALL,                                   CASE No. 2:20-cv-00888-JAD-BNW
11
     JOHN PRIGNANO,
                                                  AMENDED DECLARATION OF
12                                                ELLIOTT KAPLAN IN SUPPORT OF
                     and                          DEFENDANT
13                                                TO COMPEL ARBITRATION AND
     JANE ROE,                                    MOTION TO DISMISS
14                                                FIRST AMENDED COMPLAINT
15                   Plaintiffs,

16         vs.

17 SKILLZ INC.,

18                   Defendant.
19

20

21

22

23

24

25

26

27

28
                                                         Case No. 2:20-cv-00888-JAD-BNW
                    AMENDED DECLARATION OF ELLIOTT KAPLAN ISO DEFENDANT
                                MOTION TO COMPEL ARBITRATION AND MOTION TO DISMISS
           Case 2:20-cv-00888-JAD-BNW Document 24 Filed 08/18/20 Page 2 of 9



                               DECLARATION OF ELLIOTT KAPLAN
 1

 2          I, ELLIOTT KAPLAN, declare as follows:

 3          1.      I have been employed at Skillz Inc.              since February 22, 2016. My

 4 current position at Skillz, which I have held since December 2019, is Vice President of Customer

 5
     Advocacy. My responsibilities in that position include                      Customer Service
 6
                                                   team, which works to prevent cheating and abuse
 7
                                 with the goal of providing the Skillz player community with fair and
 8
     level competition. Prior to becoming Vice President of Customer Advocacy, I held the position
 9

10 of Director of Customer Service, with similar responsibilities to those I have as Vice President of

11 Customer Advocacy. I became Director of Customer Service when I joined Skillz in February

12 2016.

13
            2.      I submit this declaration in support of
14
     arbitration in the above-captioned action. I have personal knowledge of the following facts and,
15
     if called and sworn in as a witness, could and would competently testify thereto.
16
            3.      Skillz is one of                          bile games platforms. It hosts numerous
17

18 online skills-based games, in which players can compete for cash prizes in head-to-head matches

19 or tournament-style play. 21 Blitz is one of the games hosted on

20          4.      In order to play 21 Blitz or other games
21
     establish a Skillz account. A player who wishes to participate in paid entry competitions must
22
     save their account by providing an email address for the account and verifying their age via the
23
     following screen:
24

25

26

27                                                    -2-           Case No. 2:20-cv-00888-JAD-BNW
                      AMENDED DECLARATION OF ELLIOTT KAPLAN ISO DEFENDANT
28                                MOTION TO COMPEL ARBITRATION AND MOTION TO DISMIS S
           Case 2:20-cv-00888-JAD-BNW Document 24 Filed 08/18/20 Page 3 of 9




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
            5.      As shown above, after entering their date of birth, a user must tap
19
     order to save their Skillz account. B
20
                                   Terms of Service and the Privacy Policy
21
     the advisory is a hyperlink, which, when tapped, brings the user to the webpage located at
22

23 skillz.com/legal, on which is posted             ms of Service and Privacy Policy. By reviewing

24 past versions of our platform software, I have confirmed that this has been the case since at least

25 January 1, 2018.

26

27                                                   -3-          Case No. 2:20-cv-00888-JAD-BNW
                      AMENDED DECLARATION OF ELLIOTT KAPLAN ISO DEFENDANT
28                                MOTION TO COMPEL ARBITRATION AND MOTION TO DISMIS S
           Case 2:20-cv-00888-JAD-BNW Document 24 Filed 08/18/20 Page 4 of 9



             6.     I am aware from my personal participation in the investigation referenced below
 1

 2 and review of Skillz correspondence with John Prignano and Alyssa Ball that (i) John Prignano

 3                                                                          was linked to the email

 4 address                             and (ii) Alyssa Ball maintained a Skillz account
 5
     which was linked to the email address                                         nnel have
 6
     communicated with Mr. Prignano and Ms. Ball                                               through
 7
     these email addresses. Attached as Exhibits 1 and 2 are examples of such correspondence.
 8
             7.     I am aware from my review of Skillz correspondence with
 9

10 [Plaintiff Jane Roe] and other Skillz business records that                  [Plaintiff Roe] created

11 three Skillz accounts.                    [Plaintiff Roe] maintained a Skillz account

12

13

14
     and a Skillz account                 which was linked to the email address
15
                               .                        received communications from
16
     [Plaintiff Roe] about her Skillz accounts through these email addresses.
17

18           8.     Skillz maintains a database of the dates user accounts are established. By

19 querying that database, I found that (i) the                              was established on
20 January 8, 2018, (ii) the                  account was established on April 25, 2019; (iii) the
21
      Breadnbutter37                     established on February 11, 2019; (iv)
22

23

24

25

26

27                                                    -4-          Case No. 2:20-cv-00888-JAD-BNW
                       AMENDED DECLARATION OF ELLIOTT KAPLAN ISO DEFENDANT
28                                 MOTION TO COMPEL ARBITRATION AND MOTION TO DISMIS S
           Case 2:20-cv-00888-JAD-BNW Document 24 Filed 08/18/20 Page 5 of 9



     user account was established on November 17, 2019 1; and (v)           LetterFourJr
 1
                                        2
 2 was established on January 10, 2020.

 3          9.      In order to deposit funds and then participate in paid entry competitions, a user

 4 must save their Skillz account. Skillz maintains a database of financial transactions associated

 5
     with each Skillz account. By having this database queried, I found that: (i) the first deposit of
 6
     funds and first paid entry competition for the Prignum42 account occurred on January 2, 2019;
 7
     (ii) the first deposit of funds and first paid entry competition for the Lysnico account occurred on
 8
     April 25, 2019; (iii) the first deposit of funds and first paid entry competition for the
 9

10 Breadnbutter37 account occurred on February 16, 2019. This confirms that these accounts had

11 been saved not later than those dates; as noted above, a user cannot participate in paid entry

12 competition unless their Skillz account has been saved.

13
            10.     Attached hereto as Exhibit 3 is a true
14
     Service, as they existed between January 8, 2018 and April 25, 2019. Sections 1.1 and 14 of the
15
     Terms of Service relate to arbitration. The Terms of Service were amended on October 10,
16
     2019, but Sections 1.1 and 14 were unchanged. A true and correct copy of the Terms of Service,
17

18 as amended on October 10, 2019, is attached hereto as Exhibit 4. The Terms of Service, as

19 amended on October 10, 2019 (reflected in Exhibit 4), remained the same through and beyond

20 January 2020.

21

22

23

24          1
             Creating multiple Skillz accounts is a violation of the Skillz Terms of Service.
25 Accordingly, Skillz closed the DrDampWeeder account on November 18, 2019.
          2
             Skillz closed the LetterFourJr account on January 11, 2020.               [Plaintiff Roe]
26 was no longer allowed on the Skillz platform by that time.

27                                                     -5-           Case No. 2:20-cv-00888-JAD-BNW
                      AMENDED DECLARATION OF ELLIOTT KAPLAN ISO DEFENDANT
28                                MOTION TO COMPEL ARBITRATION AND MOTION TO DISMIS S
           Case 2:20-cv-00888-JAD-BNW Document 24 Filed 08/18/20 Page 6 of 9



            11.     Through queries of the database referenced in paragraph 9, above, I also found
 1

 2 that: (i) the first deposit of funds and first paid entry competition for the DrDampWeeder

 3 account occurred on November 17, 2019; and (ii) the first deposit of funds and first paid entry

 4 competition for the LetterFourJr account occurred on January 10, 2020. This confirms that these

 5
     accounts had been saved not later than those dates; as noted above, a user cannot participate in
 6
     paid entry competition unless their Skillz account has been saved.
 7
            12.     As an incentive for players, Skillz maintains a loyalty program through which
 8
                                  a form of virtual currency on Skillz              based on the
 9

10 frequency of their play. Ticketz can be used to redeem prizes. The top prize is a Porsche

11 Boxster.

12          13.     In August 2019, Prignano attempted to redeem Ticketz for a Porsche Boxster.
13
     Around this time, Skillz received complaints from other Skillz community members about
14
                                                                   In connection with that
15

16
     correspondence with Skillz. See Exhibit 5.
17

18          14.     Prignano satisfied initial tests showing that his playing ability was consistent with

19 his level of skill. However, Skillz received information from other players in the form of text

20 messages indicating that Prignano has been strategically aborting games in order to avoid losses.

21
     Skillz has confirmed the existence of such conduct through the use of analytics.
22
            15.     Skillz also received evidence in the form of text messages suggesting that
23
     Prignano had colluded with Ball to manipulate the results of tournament play by throwing games
24

25 to each other. Skillz has confirmed the existence of such collusion through the use of analytics.

26

27                                                    -6-          Case No. 2:20-cv-00888-JAD-BNW
                      AMENDED DECLARATION OF ELLIOTT KAPLAN ISO DEFENDANT
28                                MOTION TO COMPEL ARBITRATION AND MOTION TO DISMIS S
           Case 2:20-cv-00888-JAD-BNW Document 24 Filed 08/18/20 Page 7 of 9



            16.                             ce prohibits cheating, fraud, and abuse. Ball and
 1

 2                above-referenced conduct is considered cheating, fraud, and abuse

 3 Terms of Service.

 4          17.      Based on the findings of its investigation, Skillz sent a notice to Prignano on
 5
     March 13, 2020, notifying him that he
 6
     that his winnings are forfeited and/or subject to recoupment. A copy of that notice is attached
 7
     hereto as Exhibit 1.
 8
            18.      Based on the findings of its investigation, Skillz sent a notice to Ball on April 28,
 9

10                                                                                                  r

11 winnings are forfeited and/or subject to recoupment. A copy of that notice is attached hereto as

12 Exhibit 2.

13
            19.      Promoting sensible gaming is part of our culture at Skillz.          goal is to build
14
     a player community of people committed to fair, fun, and meaningful competition. Skillz
15
     leadership team is committed to promoting responsible behavior among Skillz players. Skillz
16
     takes steps to detect and deter overspending on the Skillz platform by Skillz users, as this is an
17

18 unacceptable customer experience. For example, Skillz dedicates human and technical resources

19 to detect sudden changes in account activity, reaches out to players to check in, and, in some

20 cases, temporarily or permanently closes accounts where Skillz sees an unusual pattern of high

21
     dollar losses (amount or velocity). Skillz also has documented procedures for when Skillz users
22
     inform Skillz that their playing has created personal financial stress.
23

24

25

26

27                                                     -7-          Case No. 2:20-cv-00888-JAD-BNW
                       AMENDED DECLARATION OF ELLIOTT KAPLAN ISO DEFENDANT
28                                 MOTION TO COMPEL ARBITRATION AND MOTION TO DISMIS S
          Case 2:20-cv-00888-JAD-BNW Document 24 Filed 08/18/20 Page 8 of 9



          I declare under penalty of perjury under the law of Nevada that the foregoing is true and
 1

 2 correct.

 3        Executed this 18th day of August, 2020, in Portland, Oregon.

 4

 5

 6
                                                        ___________________________________
 7
                                                        Elliott Kaplan
 8                                                      Skillz Vice President of Customer Advocacy
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                -8-          Case No. 2:20-cv-00888-JAD-BNW
                   AMENDED DECLARATION OF ELLIOTT KAPLAN ISO DEFENDANT
28                             MOTION TO COMPEL ARBITRATION AND MOTION TO DISMIS S
          Case 2:20-cv-00888-JAD-BNW Document 24 Filed 08/18/20 Page 9 of 9




 1                                 CERTIFICATE OF SERVICE

 2         Pursuant to Federal Rule of Civil Procedure 5(b), I certify that I am an employee of

 3 Lewis Roca Rothgerber Christie LLP, and that on this date, I caused the foregoing AMENDED

 4 DECLARATION OF ELLIOTT KAPLAN IN SUPPORT OF DEFENDANT SKILLZ

 5 INC.’S MOTION TO COMPEL ARBITRATION AND MOTION TO DISMISS

 6 PLAINTIFFS’ FIRST AMENDED COMPLAINT to be served by electronically filing the

 7 foregoing with the CM/ECF electronic filing system, which will send notice of electronic filing

 8 to the following:

 9
                       Maurice VerStandig
10                     The VerStandig Law Firm, LLC
11                     1452 W. Horizon Ridge Pkwy, #665
                       Henderson, Nevada 89012
12                     mac@mbvesq.com

13         DATED this 18th day of August, 2020.
                                                             /s/ Autumn D. McDannald
14                                           An Employee of Lewis Roca Rothgerber Christie LLP
15

16

17

18
19

20

21

22

23

24

25

26
27                                                 -9-          Case No. 2:20-cv-00888-JAD-BNW
                       AMENDED DECLARATION OF ELLIOTT KAPLAN ISO DEFENDANT SKILLZ INC.’S
28                                 MOTION TO COMPEL ARBITRATION AND MOTION TO DISMISS
